UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. Annual Report June 30, 2012 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Large Cap Growth Fund Dear Shareholder: During the period from the close on June 30, 2011 through the close on June 29, 2012 (the “Period”), the Fund’s total return increased 6.07%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, increased 5.76% and 5.45% respectively. Specific Performance Factors At June 29, 2012, the majority of the portfolio was invested in the technology, consumer discretionary, health care and materials sectors with smaller weightings in the energy and financials sectors.Our selections in the consumer discretionary and materials sectors were primarily responsible for the Fund’s outperformance versus the Russell 1000 Growth Index. The strongest contributors to the Fund’s performance during the Period were: Apple (designs and manufactures Macs, iPods, iPhones and iPads, as well as associated software), Visa (electronic payments network), Dollar General (small-format discount store chain), Starbucks (specialty coffee roaster and retailer) and Philip Morris International (manufacturer and distributor of tobacco products outside the US). The weakest contributors to the portfolio during the Period were: Baker Hughes and Schlumberger (oil services), NetApp (storage and data management solutions), Invesco (investment management services) and Juniper Networks (Internet infrastructure solution provider).Baker Hughes, NetApp, Invesco and Juniper Networks were sold during the Period. Economic and Market Outlook Our “muddle through” global economic scenario remains the most likely outcome in our view.We had expected global Gross Domestic Product (GDP) growth in the 3% to 4% range.However, recent economic results in the United States and Europe indicate that global GDP growth may be closer to 3%.Our 2.5% expectation for the US this year appears to be at the high end of what the country might achieve.However, there are reasons for optimism: the slowly improving housing market (measured both in prices and units sold), substantial consumer debt pay-down, well-capitalized banks and cash-rich companies.The critical macro issue that most concerned investors last year was the sovereign debt problem in Europe, and that concern continues this year.Spain, Italy and France appear to be in recession, and even German growth may have stalled out, while the news out of Portugal and Greece remains bleak.Prospects for a European economic recovery have declined as the slowdown in the “peripheral” countries spreads to the larger nations.We continue to believe that these “core” 1 DSM Large Cap Growth Fund nations will most likely draw all of Europe into a recession.On the other hand, China and other emerging economies continue to show solid economic growth, albeit at a slower pace than prior years.In the case of China, investors continue to worry about the future rate of GDP growth.Wage costs are rising, while export markets like the US and Europe are not growing as rapidly as previously.The result may squeeze profit margins, but we continue to expect Chinese profits to grow at a rapid pace.Note that the inflation rate in China remains under control and, importantly, the Chinese Government has the cash reserves to deal with problems as they arise.Japan is growing as well, though at a very low pace of about 1.4% nominal GDP growth in Q1 (note that real GDP is actually higher, 2.8% in Q1, as the country is experiencing deflation). In the US, the looming “fiscal cliff” (primarily comprised of expiring fiscal policies) is of economic concern to many investors.Unless Congress takes action, over $500 billion of pro-growth tax policy will cease at the end of 2012.In our view, it is likely that Congress and the administration will extend at least half of the pro-growth tax policies although that might not happen until the very last moment.Should even half of next year’s “fiscal cliff” occur, we would expect the employment outlook to worsen.In that situation, prospects for US economic growth would likely be reduced by 1-2%. The strength in the dollar has reduced earnings estimates for many companies that sell their products and services around the world, including some held in the Fund.While that adverse foreign exchange impact may well continue, we believe that cash flowing from the rest of the world into dollars based on America being viewed as a “safe haven”, should be considered a positive and not a negative for US equities. Portfolio Outlook The changes we have made to the portfolio over the past year follow on our strategy to invest in businesses that generate the majority of their revenue in North America and emerging markets.At this time, emerging markets account for approximately 25% of weighted portfolio revenue, with North America at approximately 50%, while Europe is under 20%.The portfolio continues to be focused on unique global businesses.The stock selections are made with a modest global economic growth outlook in mind. We believe that the valuation of the portfolio, at 15.7x forward twelve months earnings ended September of 2013, and just 15.0x calendar 2013 earnings, continues to be attractive in the current economic environment and relative to the market.Given these earnings estimates, a high-teens earnings growth rate through 2015 appear likely, which we believe in a slow growth 2 DSM Large Cap Growth Fund world should prove to be an attractive portfolio to investors.Additionally, the portfolio continues to be characterized by strong balance sheets and significant free cash flow. As always, we appreciate your confidence in us. Sincerely, Steve Memishian Daniel Strickberger Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the potential loss of principal.The Funds may invest in foreign securities which involve greater volatility as well as political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets countries.The Funds are non-diversified meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free Cash Flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Earnings Growth is not a measure of the Fund’s future performance. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor 3 DSM Global Growth Fund Dear Shareholder: During the period from the Fund’s inception on March 28, 2012 through the close on June 29, 2012 (the “Period”), the Fund’s total return decreased -6.67%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World ex-USA IMI Index, decreased -7.77%. Specific Performance Factors At June 29, 2012, the majority of the portfolio was invested in the technology, consumer discretionary, consumer staples, health care and industrials sectors with smaller weightings in the financials and energy sectors. The strongest contributors to the Fund’s performance during the Period were: Dollar General (small-format discount store chain), Monsanto (bioengineered agricultural products), General Electric (industrial/financial services conglomerate), Visa (electronic payments network) and Ecolab (provider of maintenance products and services). The weakest contributors to the portfolio during the Period were: Celgene (specialty pharmaceuticals), Baidu (internet search and advertising), Cognizant Technology Solutions (IT consulting and services), Shire (specialty pharmaceuticals) and Check Point Software Technologies (IT security software).Check Point was sold during the Period. Economic and Market Outlook Our “muddle through” global economic scenario remains the most likely outcome in our view.We had expected global Gross Domestic Product (GDP) growth in the 3% to 4% range.However, recent economic results in the United States and Europe indicate that global GDP growth may be closer to 3%.Our 2.5% expectation for the US this year appears to be at the high end of what the country might achieve.However, there are reasons for optimism: the slowly improving housing market (measured both in prices and units sold), substantial consumer debt pay-down, well-capitalized banks and cash-rich companies.The critical macro issue that most concerned investors last year was the sovereign debt problem in Europe, and that concern continues this year.Spain, Italy and France appear to be in recession, and even German growth may have stalled out, while the news out of Portugal and Greece remains bleak.Prospects for a European economic recovery have declined as the slowdown in the “peripheral” countries spreads to the larger nations.We continue to believe that these “core” nations will most likely draw all of Europe into a recession.On the other hand, China and other emerging economies continue to show solid economic growth, 4 DSM Global Growth Fund albeit at a slower pace than prior years.In the case of China, investors continue to worry about the future rate of GDP growth.Wage costs are rising, while export markets like the US and Europe are not growing as rapidly as previously.The result may squeeze profit margins, but we continue to expect Chinese profits to grow at a rapid pace.Note that the inflation rate in China remains under control and, importantly, the Chinese Government has the cash reserves to deal with problems as they arise.Japan is growing as well, though at a very low pace of about 1.4% nominal GDP growth in Q1 (note that real GDP is actually higher, 2.8% in Q1, as the country is experiencing deflation). In the US, the looming “fiscal cliff” (primarily comprised of expiring fiscal policies) is of economic concern to many investors.Unless Congress takes action, over $500 billion of pro-growth tax policy will cease at the end of 2012.In our view, it is likely that Congress and the administration will extend at least half of the pro-growth tax policies although that might not happen until the very last moment.Should even half of next year’s “fiscal cliff” occur, we would expect the employment outlook to worsen.In that situation, prospects for US economic growth would likely be reduced by 1-2%. The strength in the dollar has reduced earnings estimates for many companies that sell their products and services around the world, including some held in the Fund.While that adverse foreign exchange impact may well continue, we believe that cash flowing from the rest of the world into dollars based on America being viewed as a “safe haven”, should be considered a positive and not a negative for US equities. Portfolio Outlook The Fund’s holdings reflect our strategy to invest in businesses that generate the majority of their revenue in North America and emerging markets.The portfolio is focused on unique global businesses.The stock selections are made with a modest global economic growth outlook in mind. We believe that the valuation of the portfolio, at 15.3x forward twelve months earnings ended September of 2013, and just 14.7x calendar 2013 earnings, continues to be attractive in the current economic environment and relative to the market.Given these earnings estimates, a high-teens earnings growth rate through 2015 appears likely, which we believe in a slow growth 5 DSM Global Growth Fund world should prove to be an attractive portfolio to investors.Additionally, the portfolio continues to be characterized by strong balance sheets and significant free cash flow. As always, we appreciate your confidence in us. Sincerely, Steve Memishian Daniel Strickberger Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the potential loss of principal.The Funds may invest in foreign securities which involve greater volatility as well as political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets countries.The Funds are non-diversified meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. The MSCI All Country World ex-USA IMI Index includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries.With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global indices equity investment opportunity set.You cannot invest directly in an index. Free Cash Flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Earnings Growth is not a measure of the Fund’s future performance. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor 6 DSM FUNDS SECTOR ALLOCATION at June 30, 2012 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Information Technology 33.6% Consumer Discretionary 19.7% Health Care 16.5% Materials 9.3% Consumer Staples 6.5% Industrials 6.3% Energy 3.5% Financials 3.4% Cash* 1.2% Net Assets 100.0% DSM Global Growth Fund Sector Allocation % of Net Assets Information Technology 31.4% Consumer Discretionary 20.6% Consumer Staples 14.2% Health Care 13.2% Industrials 10.3% Financials 5.2% Energy 4.6% Cash* 0.5% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) As a shareholder of the DSM Large Cap Growth Fund and/or DSM Global Growth Fund collectively (the “Funds”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12) for DSM Large Cap Growth Fund and (3/28/12 – 6/30/12) for DSM Global Growth Fund. 7 DSM FUNDS EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) (Continued) Actual Expenses The first line of the table provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest, in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables provide information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not either of the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you 8 DSM FUNDS EXPENSE EXAMPLE For the Six Months Ended June 30, 2012 (Unaudited) (Continued) determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. DSM Large Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual Hypothetical (5% annual return before expenses) DSM Global Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 3/28/12 6/30/12 3/28/12 – 6/30/12* Actual $ 933 Hypothetical (5% annual return before expenses) * The calculations are based on expenses incurred during the most recent six-month period for DSM Large Cap Growth and less than six-months for DSM Global Growth due to its inception date being 3/28/2012. The annualized expense ratios for the period for DSM Large Cap Growth Fund and DSM Global Growth Fund were 0.95% and 1.20%, respectfully. The dollar amounts shown as expenses paid for DSM Large Cap Growth Fund are equal to the annualized six-month expense ratio multiplied by the average account value during the period, multiplied by the number of days in the most recent six-month period and divided by the number of days in the fiscal year. For DSM Global Growth Fund the approach is the same; however, the calculation has been pro-rated to the period of time the Fund has been open since inception. 9 DSM Large Cap Growth Fund VALUE OF $10,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Average Annual Total Returns Since Inception 1 Year (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 6.07% 14.19% Russell 1000® Growth Index 5.76% 14.63% S&P 500 Index 5.45% 12.69% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in these indexes. 10 DSM Global Growth Fund VALUE OF $10,000 VS. MSCI ALL COUNTRY WORLD ex – USA IMI INDEX GROSS Average Total Returns Since Inception (3/28/12) DSM Global Growth Fund (Institutional Class) (6.67)% MSCI All Country World ex-USA IMI Index Gross (7.77)% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World ex-USA IMI Index Gross includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries.With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global indices equity investment opportunity set. 11 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2012 Shares Value COMMON STOCKS: 98.9% Beverages: 2.6% SABMiller Plc - ADR $ Biotechnology: 5.1% Celgene Corp.* Chemicals: 9.4% Ecolab, Inc. Monsanto Co. Praxair, Inc. Communications Equipment: 1.5% F5 Networks, Inc.* Computers & Peripherals: 12.8% Apple, Inc.* EMC Corp.* Consumer Finance: 3.4% American Express Co. Electrical and Electronic Goods Merchant Wholesalers: 1.5% W.W. Grainger, Inc. Energy Equipment & Services: 3.5% Schlumberger Ltd. Health Care Equipment & Supplies: 2.7% Intuitive Surgical, Inc.* Hotels, Restaurants & Leisure: 4.8% Las Vegas Sands Corp. Yum Brands, Inc. Industrial Conglomerates: 4.7% General Electric Co. Internet & Catalog Retail: 1.8% Priceline Communications, Inc.* Internet Software & Services: 5.8% Baidu, Inc. - ADR* eBay, Inc.* Google, Inc.* IT Services: 10.5% Cognizant Technology Solutions - Class A * Visa, Inc. Media: 6.5% Discovery Communications, Inc.* Walt Disney Co. Multiline Retail: 6.7% Dollar General Corp.* Family Dollar Stores, Inc. Pharmaceuticals: 8.7% Allergan, Inc. Shire Plc - ADR Telecommunications: 3.0% Tencent Holdings Ltd. - ADR Tobacco: 3.9% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $24,354,167) The accompanying notes are an integral part of these financial statements. 12 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Continued) Shares Value SHORT-TERM INVESTMENTS: 0.7% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%# $ TOTAL SHORT-TERM INVESTMENTS (Cost $196,341) TOTAL INVESTMENTS IN SECURITIES: 99.6% (Cost $24,550,508) Liabilities in Excess of Other Assets: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. # Annualized seven-day yield as of June 30, 2012. ADR American Depository Receipts Plc Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2012 Shares Value COMMON STOCKS: 99.5% Aerospace & Defense: 1.5% Zodiac Aerospace $ Beverages: 3.3% SABMiller Plc Biotechnology: 4.6% Celgene Corp.* Chemicals: 5.3% Ecolab, Inc. Monsanto Co. Commercial Services & Supplies: 1.7% Intertek Group Plc Computers & Peripherals: 12.3% Apple, Inc.* EMC Corp.* Electrical and Electronic Goods Merchant Wholesalers: 1.0% W.W. Grainger, Inc. Energy Equipment & Services: 2.7% Schlumberger Ltd. Food Products: 4.9% China Mengniu Dairy Co. Ltd. Danone Unilever NV Hotels Restaurants & Leisure: 6.9% Genting Singapore Plc Las Vegas Sands Corp. Wynn Macau Ltd. Yum Brands, Inc. Industrial Conglomerates: 6.1% Beijing Enterprises Holdings Ltd. General Electric Co. Internet & Catalog Retail: 1.7% 61 Priceline Communications, Inc.* Internet Software & Services: 8.3% Baidu, Inc. - ADR* 83 Google, Inc.* Tencent Holdings Ltd. IT Services: 7.3% Cognizant Technology Solutions - Class A * Visa, Inc. Media: 2.5% Discovery Communications, Inc.* Multiline Retail: 4.8% Dollar General Corp.* Golden Eagle Retail Group Ltd. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing: 1.8% Keyence Corp. Oil & Gas: 1.9% Kunlun Energy Co. Ltd. Pharmaceuticals: 8.6% Allergan, Inc. Shire Plc UCB SA Software: 1.7% Dassault Systemes The accompanying notes are an integral part of these financial statements. 14 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2012 (Continued) Shares Value COMMON STOCKS: 99.5% (Continued) Specialty Retail: 2.7% Belle International Holding Ltd. $ Chow Tai Fook Jewellery Group Ltd. Textiles, Apparel & Luxury Goods: 2.0% Swatch Group AG Tobacco: 6.0% British American Tobacco Plc Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $2,409,249) SHORT-TERM INVESTMENTS: 2.9% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%# TOTAL SHORT-TERM INVESTMENTS (Cost $68,175) TOTAL INVESTMENTS IN SECURITIES: 102.4% (Cost $2,477,425) Liabilities in Excess of Other Assets: (2.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. # Annualized seven-day yield as of June 30, 2012. ADR American Depository Receipts Plc Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 DSM FUNDS STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 DSM Large Cap DSM Global Growth Fund Growth Fund ASSETS: Investments in securities, at value (Cost $24,550,508 and $2,477,425) $ $ Receivables: Dividends and interest receivable Due from adviser — Investments sold — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investments purchased — Fund shares redeemed — Professional fees Investment advisory fees, net — Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Reports to Shareholders Registration fees — Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS: Paid-in capital Accumulated undistributed net investment gain (loss) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) of investments ) Net assets $ $ Net asset value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 16 DSM FUNDS STATEMENT OF OPERATIONS For the Period Ended June 30, 2012 DSM Large Cap DSM Global Growth Fund Growth Fund* INVESTMENT INCOME: Income: Dividends (Net of Withholding Tax of $0 and $317) $ $ Interest 70 6 Total investment income Expenses: Investment advisory fees Administration fees Professional fees Fund accounting fees Transfer agent fees Registration fees Reports to shareholders Chief Compliance Officer fees Custody fees Trustee fees Insurance expenses Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment income (loss) ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ $ ) * Fund commenced operation on March 28, 2012. The accompanying notes are an integral part of these financial statements. 17 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2012 June 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ ) $ — (a) Summary of capital share transactions is as follows: Year Ended Year Ended June 30, 2012 June 30, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net redemption fees of $0 and $3,490, respectively. The accompanying notes are an integral part of these financial statements. 18 DSM Global Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Period Ended June 30, 2012* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss on investments ) Net change in unrealized depreciation of investments ) Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended June 30, 2012* Shares Value Shares sold $ Shares issued in reinvestment of distributions — — Shares redeemed — — Net increase $ *Fund commenced operation on March 28, 2012. The accompanying notes are an integral part of these financial statements. 19 DSM Large Cap Growth Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Year Ended Year Ended Period Ended June 30, 2012 June 30, 2011 June 30, 2010* Net asset value, beginning of period/year $ $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS Net investment income (loss)1 ) ) ) Net gain (loss) on investments (realized and unrealized) Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM Distributions from net realized gain ) ) — Proceeds from redemption fees collected — ** — Net asset value, end of period/year $ $ $ Total return % % %2 SUPPLEMENTAL DATA Net assets, end of year/period (000’s) $ $ $ RATIOS OF EXPENSES TO AVERAGE NET ASSETS Expenses before fees waived % % %3 Expenses after fees waiver4 % % %3 RATIOS OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Before fees waived )% )% )%3 After fees waived )% )% )%3 Portfolio turnover rate 59
